Citation Nr: 1126761	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-27 410	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a temporary total rating based on hospitalization for a service-connected disability.

2.  Entitlement to a temporary total rating based on convalescence for a service-connected disability.

3.  Entitlement to a disability rating in excess of 40 percent for low back pain syndrome, lumbosacral myositis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the claims on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The lumbar spine disability rating issue and the TDIU issue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability resulted in a condition that  required treatment in a VA hospital for the period from June 22, 2004, to September 13, 2004.

2.  The competent evidence of record does not show that the Veteran has a service-connected disability that in 2004 resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.


CONCLUSIONS OF LAW

1.  The criteria are met for a temporary total rating based on hospital treatment for the left knee disability from June 22, 2004, to September 13, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.29 (2010).

2.  The criteria for the assignment of a temporary total rating based on the need for a period of convalescence following hospital treatment in 2004 due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in October 2004 that fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for a temporary total rating under 38 C.F.R. § 4.29 and 4.30. The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in an August 2010 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded a VA examination regarding his claim of entitlement to a temporary total evaluation.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Temporary Total Rating under 38 C.F.R. §§ 4.29 and 4.30

The Veteran claims entitlement to a temporary total rating based on hospitalization and/or convalescence for a service-connected disability beginning in June 2004, pursuant to criteria under 38 C.F.R. §§ 4.29 and 4.30.  

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2010).

A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2010).

Service connection is in effect for (1) residual left patellectomy; (2) low back pain syndrome, lumbosacral myositis; (3) right knee patella alta with lateral subluxation and medial subluxation and chondromalacia patella associated with residual left patellectomy; and (4) fracture right navicular.  

A July 2004 VA hospital discharge summary indicates that the Veteran was hospitalized from June 22, 2004, to July 22, 2004, in treatment of septic arthritis of the left knee-MRSA/Strep Equisimis; and (2) osteomyelitis of left femoral and tibial bones.  He underwent left knee arthrotomy.  He was to receive prolonged intravenous Vancomycin therapy.  The report contains a notation of convalescence: approximately five weeks.  

A September 13, 2004, VA discharge summary indicates the Veteran was transferred to that VA unit for an acute intensive rehabilitation program, and that treatment was for left leg septic arthritis-MRSA/Strep infection status post arthrotomy. That treatment record shows that in June 2004 the Veteran developed left knee septic arthritis that required arthrotomy without complication.  He was treated with antibiotic therapy for 42 days in a transitional unit due to MRSA (Methicillin-resistant Staphylococcus aureus) /Strep infection.   

An October 2004 VA discharge summary report shows that the Veteran was transferred on July 22, 2004, to a unit of VA to complete six weeks of antibiotherapy in treatment of left knee septic arthritis and osteomyelitis at the adjacent bone (tibia and fibula).  He completed 42 days of intravenous therapy with Vancomycin with good response.  The pertinent diagnoses included (1) septic arthritis of the left knee-MRSA/Strep Equisimis; and (2) osteomyelitis of left femoral and tibial bone.  The report shows that he was discharged September 13, 2004.  At the end of the report there is a notation of convalescence: none.

The report of an April 2006 VA examination shows that the examiner examined the Veteran and reviewed the medical history of treatment for the bilateral knee conditions and reviewed the records of hospital treatment beginning in June 2004.  Regarding the left knee, the history included left knee patellectomy secondary to fracture in 1967; left knee arthrotomy with removal of yellowish secretion due to septic arthritis at VA medical center in June 2004; and left total knee replacement due to secondary severe osteoarthritis in March 2006. 

The examiner discussed the nature of septic arthritis and the requirement for quick treatment because it can destroy joints in a short period of time.  The examiner explained that septic arthritis occurred most often in persons who have a traumatic injury (as in this case one week before), in persons with artificial joints, and in persons with bacteremia (as in this case), where organisms can spread from the blood into the joint space.  The examiner further explained that additional risk factors included age, and having joint surgery (as in this case).  He explained that the more commonly affected joints are the knees and hip joints.  

The examiner opined that the Veteran fits in that he suffered from rheumatoid arthritis and that he had a trauma to his left knee one week before admission, and developed infection with pneumonia.  The examiner opined that there were several risk factors that could have caused this septic arthritis, unrelated to his service-connected residuals, left knee patellectomy.  

The examiner commented that the left knee patellar instability with patellectomy and the osteomyelitis with septic arthritis were different pathological disease entities unrelated to each other.  The examiner concluded with an opinion that the 2004 hospitalization was not related to his service-connected residuals of left patellectomy; and that the hospitalization was due to the Veteran's nonservice-connected left knee septic arthritis with osteomyelitis.

To summarize the evidence here, beginning June 22, 2004, the Veteran was hospitalized primarily for (1) septic arthritis of the left knee-MRSA/Strep Equisimis; and (2) osteomyelitis of left femoral and tibial bone.  During hospitalization he underwent left knee arthrotomy and intravenous antibiotic therapy.  He ultimately was discharged on September 13, 2004, and the discharge summary noted that there was no convalescence.  

The evidence does not show that after hospital discharge on September 13, 2004, that the Veteran was found to be convalescent, as required under 38 C.F.R. § 4.30.  The Board finds that the question of whether a Veteran requires a period of convalescence is a medical determination.  38 C.F.R. § 3.159(a)(1) (2010).  

In sum, regarding the hospital treatment beginning in June 2004, the competent evidence of record does not show that the Veteran has a service-connected disability that resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  Thus a temporary total rating for convalescence under 38 C.F.R. § 4.30 is not warranted.

However, this case, showing hospital treatment from June 22 to September 13, 2004, clearly meets the criteria under 38 C.F.R. § 4.29, of requiring VA hospital treatment for a period in excess of 21 days.  With respect to entitlement to a total rating for required hospital treatment, under 38 C.F.R. § 4.29, the only question remaining in this appeal is whether the VA hospital treatment received from June 22, 2004, and September 13, 2004, was for a service-connected disability.  

On affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected residual left patellectomy was involved in the condition requiring VA hospital treatment from June 22, 2004, to September 13, 2004.  On that basis, these facts do meet all of the criteria under 38 C.F.R. § 4.29 for a temporary total rating for VA hospital treatment for a service-connected disability for a period in excess of 21 days.  

In this regard, the April 2006 VA examination report shows that the examiner noted risk factors for the treated condition inherent with the Veteran's service-connected left knee disability: having had joint surgery, and in this case involving the knee, which the examiner stated was more commonly affected (by the septic arthritis) than other joints.  Though the examiner opined that the service-connected left knee disability and the septic arthritis of the left knee were different and unrelated pathological disease entities, which is not the same as there being no etiological causation linking the two.  Clearly the service connected left leg disability was a strong risk factor for the septic arthritis of the left knee treated at the VA hospital beginning June 22, 2004.

Given the risk factors noted by the examiner, the totality of the clinical record history of the left knee disability in relation to the 2004 hospitalization, and after affording the benefit of the doubt in favor of the Veteran's claim, the Board finds that a temporary total rating based on hospitalization for a service-connected disability is warranted for the period of hospitalization from June 22, 2004, to September 13, 2004.  However, the preponderance of the evidence is against the claim to the extent of entitlement to a temporary total rating based on convalescence for a service-connected disability.


ORDER

A temporary total rating based on hospitalization due to a service-connected disability for the period from June 22, 2004, to September 13, 2004, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A temporary total rating based on convalescence due to a service-connected disability is denied.


REMAND

During recent VA examination of the Veteran's low back condition in December 2009, the Veteran reported a medical history including of nocturia and erectile dysfunction.  The examiner did not address these conditions with respect to whether the Veteran had such current genitourinary disorders, and if so, whether there was objective evidence that these or any other objective neurologic abnormalities were associated with the Veteran's service-connected low back syndrome, lumbosacral myositis.  

The examiner did report that an EDX (electrodiagnostic) study performed later in December 2009 was negative for radiculopathy at the lower extremities.  However, this does not adequately address any other neurologic abnormality conditions that may be associated with the low back disability such as the Veteran's competent report of symptoms involving nocturia and erectile dysfunction.  The claims file does not contain the report of the noted EMG (electromyography) study associated with the EDX evaluation, and it is not clear whether all reported neurologic abnormalities such as nocturia and erectile dysfunction were evaluated.  Therefore, examination on this matter is needed.

The evaluation of such neurological symptomatology is clearly intertwined with the overall evaluation of the service-connected low back pain syndrome, lumbosacral myositis.  Therefore, an orthopedic and neurologic examination of the low back disability is needed to include neurologic examination of any associated neurologic abnormalities, to specifically include the reported nocturia and erectile dysfunction.  As such, pursuant to VA's duty to assist, the Veteran must be afforded appropriate examination with respect to the Veteran's lumbar spine disability.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); see also Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).  Any relevant treatment records should be obtained beforehand.

The Veteran asserts entitlement to TDIU.  The development regarding the lumbar spine disability rating claim could affect the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board's resolution of the TDIU claim at present would be premature.  A determination regarding the TDIU claim must be adjudicated in connection with the low back pain syndrome, lumbosacral myositis, disability rating claim on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
 
1.  Obtain any outstanding treatment records pertinent to the Veteran's low back pain syndrome, lumbosacral myositis, and associated neurological abnormalities including right and left lower extremity neurologic impairment, nocturia, and erectile dysfunction.  This should specifically include obtaining VA treatment records since December 2009, paper copies of any such VA electronic treatment records not on file, and any VA electrodiagnostic study reports including the December 2009 study.

2.  Notify the Veteran that he may submit statements describing fully the various musculoskeletal and neurological symptoms resulting from his lumbar spine disability, and the impact of these symptoms on his ability or inability to work.

3.  After associating all outstanding VA and private treatment records and statements provided in reply to the above with the claims folder, the RO should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability to include any associated objective neurologic abnormalities such as bowel or bladder impairment, and to specifically include reported nocturia, and erectile dysfunction.  The claims folder should be made available to and reviewed by the examiner.    

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

The examiner should comment on whether the Veteran's lumbar spine disability, in light of objective functional loss due to pain, weakness, excess fatigability, and/or incoordination demonstrated, is productive of unfavorable ankylosis of the thoracolumbar spine. 

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature and severity of any associated right and/or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also rule in or exclude a diagnosis of nocturia and erectile dysfunction, as well as any other neurologic abnormalities such as bowel and/or bladder problems related to his low back disability.  In doing so, the examiner must specifically discuss the Veteran's report of urinary pathology (nocturia) and erectile dysfunction, and state whether it is at least as likely as not that any such problem is related to his low back disability.  In doing so, the examiner must report the nature and severity of any such associated neurologic abnormality problems.  The examiner should comment on the Veteran's competent report, as reflected in recent VA examination reports, of related symptoms including lower extremity symptoms, nocturia and erectile dysfunction, fatigue, weakness lack of endurance, instability or incoordination, and lack of motion due to pain, and the effects of the low back condition on his ability to work. 
 
All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's low back disability rating claim, and in light of that, his TDIU claim.  If a benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


